Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 1-7 in the reply filed on 3/3/21 is acknowledged.  The traversal is on the ground(s) that the cited PCT written opinion is deficient in rejecting the claims.  This is not found persuasive because: see the office action below, which shows the claims as unpatentable.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
	Amendments to the claims submitted on 3/3/21 are not clear and difficult to read apparently because of the use of Microsoft edit function. For clearer amendments, it is recommended that applicant use the under-line and strike-through function under “font” so that the amendments show up clearly in the scanned documents in the application file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 1, “a second RO stage having an inlet, a RO permeate outlet, and a RO concentrate outlet;” has the underlined portion repeated from the previous line, which conflicts for antecedent basis. Suggestion: add – second – for the second stage. 
In the claims, usage of an inlet, a RO/NF permeate outlet and a concentrate outlet lead to improper antecedent issues as shown in claim 1.
Claim 4: is the first NF stage in addition to the NF stage in claim 1?

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a1) as being anticipated by, or in the alternative, under 35 USC 103 as being obvious over, Wang et al (US 2017/0173533), with evidence from Townsend et al (US 2013/0313195).
Claim interpretation: 
Claims are interpreted under the broadest reasonable interpretation in the light of the specification. 
The preamble, “for producing low salinity injection water for injection in an oil-bearing reservoir” is intended use with no patentable weight for the apparatus claims. 
The element “a set of conduits adapted for” only shows capability for the purpose, but not necessarily a structural element.
The term “stage” has no particular definition, other than what is given in page 5: “"reverse osmosis (RO) stage of a desalination system" is a group of RO filtration units connected together in parallel. Similarly, a" nanofiltration (NF) stage of a filtration system" is a group of NF filtration units connected together in parallel.” The term parallel herein is understood to be for the flow of permeate in a stage, because applicant defines the feed/retentate flow in a stage as in series., i.e., The feed water flows serially through all of the elements of the set and then exits as a concentrate through an outlet port located at or near the opposite end of the pressure vessel (lines 5-10, page 13)
An element is considered as a single membrane cartridge like a spiral wound membrane cartridge well known in the industry.
Rejection:
Wang teaches in the figures 1-14, reverse osmosis and nanofiltration elements arranged in the same way as claimed. See, for example, fig. 11 copied herein. Figure 11 has a series of elements 84, a series of elements 86 and an element 92. Feed passes through all these elements in series from inlet 18 to outlet 22 (see: [0023], [0060]). As is clear from the description, permeate flows of all the elements are mixed 

    PNG
    media_image1.png
    267
    787
    media_image1.png
    Greyscale

Regarding the first and second stage RO and the NF stage, see the details worked out under “further details.”
Regarding “set of conduits,” the pressure vessel and other piping in figure 1 are such conduits. They also functionally perform the injection of the low salinity water as claimed into well bore 14 (fig. 1). It is clear from figure 2 and paragraphs [0044]- [0048] that the arrangement of elements in the parallel housings 74 are arbitrarily selective for the desired outcome. Various such arrangements are provided by figures 2-12. Various combinations of figures 3-12 form the large boxes 72 in figure 14.
Further detailed analysis is provided at the end of the rejection.


    PNG
    media_image2.png
    492
    856
    media_image2.png
    Greyscale


Claims 5 and 6, the number of elements of RO in each stage: as in fig 11, first RO stage can be considered as having two RO elements, followed by one each for second and third. This gives a ratio of 2:1.
Claim 7: This ratio depends on the water quality to be processed and the desired low salinity water quality, and one of ordinary skill in the art should be capable of designing this as required.

Further Details

    PNG
    media_image3.png
    353
    863
    media_image3.png
    Greyscale

Fig. 11 is copied herein with annotations. As is clear from this figure, permeate flow from all RO and NF membranes are collected in parallel – combined in the permeate collection pipe. It is also clear that each of these hand-drawn boxes can be represented in separate boxes showing further demarcation of the “stages” as in the teaching of Wang, cited in rejection 2. Alternately, it would also have been obvious to one of ordinary skill to have the membrane stages conveniently housed based on 

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a1) as being anticipated by, or in the alternative, under 35 USC 103 as being obvious over, Townsend et al (US 2013/0313195) with further evidence from Wang et al (US 2017/0173533).
Claims are interpreted as in rejection 1.

    PNG
    media_image4.png
    776
    1055
    media_image4.png
    Greyscale

As seen in the figures 6 and 7 of Townsend (figure 7 is annotated and copied herein), The system has three stages of RO in series with respect to the concentrate (retentate) flow, and two NF stages in series with respect to the retentate flow. First 
Nonetheless, the claims only require capability to mix all permeate flows to be combined, which the Townsend system is capable of, which means claim 1-6 are anticipated. Alternately, it would have been obvious to one of ordinary skill in the art to combine all the permeate flows together if the water quality required is met by such mixing, instead of further processing the permeate flows of subsequent stages of RO and NF.
First stage RO retentate is feed to second sage RO, and second stage RO retentate is feed to third RO. Second stage RO retentate is also feed to the NF stages. The item labelled PX is a pressure exchanger, which is a pump in the recirculation line from the first/third RO stage to the NF units. 
Claims 5 and 6: the ratio is 2:1 by the demarcation of fig. 7, which will give more surface area to first stage RO. Regarding claim 7, the actual number or area of the NF membrane with respect to that of the RO membrane would depend on the quality of the product required and the quality of the feed as well as the capacity required and the environmental regulations [0053], and one of ordinary skill in the art would have been capable of designing these requirements (see [0036]). For example, the ratio of RO to NF units in fig. 2 of Wang is 25:4, but the number of pressure vessels 74 in fig. 2 can be 
Further evidence that the permeate flows can be combined for use as injection water can be found in Wang as detailed in rejection 1. Use of the Townsend system in the injection water production thus would have been obvious to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777